Klumpp v Philipps (2019 NY Slip Op 01008)





Klumpp v Philipps


2019 NY Slip Op 01008


Decided on February 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


108 CA 18-00864

[*1]LISA M. KLUMPP AND DWAYNE KLUMPP, PLAINTIFFS-RESPONDENTS,
vJOHN N. PHILIPPS, JR., DEFENDANT-APPELLANT. 


NASH CONNORS, P.C., BUFFALO (PHILIP M. GULISANO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Niagara County (Daniel Furlong, J.), entered August 21, 2017. The order granted the motion of plaintiffs for summary judgment on the issue of liability. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 8, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: February 8, 2019
Mark W. Bennett
Clerk of the Court